DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) filled on 12/30/2020 is being considered in the examination of this application.
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “modular wing unit is releasably… coupled to the hull” in claims 23 and 45, the “two or more modular wing units releasably and operably couple to a top portion, a bottom portion, a front portion, a rear portion, a side portion, or any combination thereof of the hull” in claims 25 and 47, the “energy recovery unit coupled to the actuator, the single wing, or both” in claims 41 and 62, the “energy recovery unit is configured to impart a returning force on the single wing towards a center point of the flapping motion” in claims 42 and 63, and the “in-phase wing flapping mode… out-of-phase wing flapping mode… sequential wing flapping mode…periodic in-phase and out-of-phase flapping mode” in claim 66 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
4.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show the recovery energy unit as well as the various phase wing flapping modes as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
5.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Modular flapping winged devices and methods of operation.
Claim Objections
6.	Claims 29, 44 and 65 is objected to because of the following informalities:  
a.	Claim 29, line 2: the term “controls” should be rewritten as --control--.
b.	Claim 44, lines 2-3: the term “the two or more modular units” should be rewritten as --two or more modular wing units-- as positively recited in claim 23.
c.	Claim 65, line 2: the term “the two or more modular units” should be rewritten as --two or more modular wing units-- as positively recited in claim 45.
Appropriate correction is required.


Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: energy recovery unit in claims 41-42 and 62-63.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 27, 45-49, 51, 58, 62-63 and 65-66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
10.	Claim 27, line 1-3, recites the limitation “the two or more modular wing units….couple to the hull in less than 10 minutes” which renders the claim vague and indefinite, since the objective of coupling something in any amount of time in an apparatus claim could not be ascertained. Further, the claim is merely functionally reciting coupling elements that have already been recited in claim 1, and does not further introduce or claim any additional elements that are a part of the aerial vehicle. As such any prior art that discloses the equivalent structure(s) is capable of performing the equivalent function.  Similarly, claim 49 is unclear for the same reasons. 
11.	Claim 45, line 1, recites the limitation “An aerial vehicle kit” which renders the claim uncertain, since as claimed it is unclear as to exactly what makes the claim to be considered as a kit. After a review of the applicant’s disclosure, it could not be understood how such kit is achieved. See the listed prior art below for a list of examples that involves kits. 
	Claims not addressed are rejected based on their dependency from a rejected base claim.

Claim Rejections - 35 USC § 102
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
15.	Claim(s) 23-25, 27, 29, 36, 41-42, 44-47, 49, 51, 58, 62-63 and 65-66 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ratti et al. (US 20130320133 A1), hereinafter “Ratti”.
16.	Regarding Claim 23, Ratti discloses an aerial vehicle (Abstract and FIGS. 1 and 5) comprising:
	(a) a hull (para. [0115]; hull 105); and 
(b) two or more modular wing units (paras. [0034]-[0035], [0018], [0132] and [0157]; modular wing units comprising of at least wings 110 and respective actuators 1145), each modular wing unit releasably and operably coupled to the hull (paras. [0034]-[0035] and [0132]; with the consideration of the aerial vehicle being modular in nature, each modular wing unit must be releasably and operably coupled to the hull 105 as seen in FIGS. 1, 4, 5 and 8) and comprising: 
(i) a single wing configured to generate lift, thrust, or both via a flapping motion (paras. [0033], [0099]-[0100], [0125] and [0130]; each wing 110 is configured to generate lift and thrust via a flapping motion) and 
(ii) an actuator (1145) actuating the single wing (110) in the flapping motion (paras. [0157] and [0175]); 
wherein each of the two or more modular wing units is individually controllable to alter a flight characteristic of the aerial vehicle (paras. [0126]-[0127], [0147]-[0148], [0151], [0211] and [0260]; altering a flight characteristics of the aerial vehicle by individually controlling wing units 110/1145 via  controller 120 as seen in FIGS. 8-9).
17.	Regarding Claim 24, Ratti discloses the aerial vehicle of claim 23, wherein each of the two or more modular wing units is pivotable about the hull (paras. [0020]-[0021], [0026] and [0124]).
18.	Regarding Claim 25, Ratti discloses the aerial vehicle of claim 23, wherein the two or more modular wing units releasably and operably couple to a top portion, a bottom portion, a front portion, a rear portion, a side portion, or any combination thereof of the hull (FIGS. 1 and 4-5).
19.	Regarding Claim 27, Ratti discloses the aerial vehicle of claim 23, wherein the two or more modular wing units releasably and operably couple to the hull in less than about 10 minutes (the modular wing units 110/1145 are capable of performing the function of being coupled to the hull in any amount of time, including less than 10 minutes).
20.	Regarding Claim 29, Ratti discloses the aerial vehicle of claim 23, wherein the actuator is configured to individually actuate and controls only one single wing (paras. [0126]-[0127], [0147]-[0148], [0151], [0211] and [0260]).
21.	Regarding Claim 36, Ratti discloses the aerial vehicle of claim 23, wherein the flapping motion is at or near a resonance frequency of the single wing (paras. [0024], [0080], [0195]-[0196] and FIG. 33).
22.	Regarding Claim 41, Ratti discloses the aerial vehicle of claim 23, wherein the modular wing unit further comprises an energy recovery unit coupled to the actuator, the single wing, or both (paras. [0128]-[0129], [0131] [0165], [0168], [0171]; energy recovery units such as spring 405 coupled to the wing as well as spring 1505 coupled to the actuator as seen in FIGS. 13 and 15).
23.	Regarding Claim 42, Ratti discloses the aerial vehicle of claim 41, wherein the energy recovery unit is configured to impart a returning force on the single wing towards a center point of the flapping motion (para. [0131]; spring 405 coupled the wing 110 and engaging spar 305 of the wing 110 is configured to impart a returning force on wing 110 towards a center port of the flapping motion at least based on the engagement of spring 405 with spar 305 which extends the length of the wing 110 as well as springs by definition are capable of imparting a return force once a spring is compressed or returned back to its original form).
24.	Regarding Claim 44, Ratti discloses the aerial vehicle of claim 23, further comprising a controller configured to direct the actuator of each of the two or more modular units paras. [0126]-[0127], [0147]-[0148], [0151], [0211] and [0260]; controller 120 configured to direct the actuator 1145 of each of the modular units).
25.	Regarding Claim 45, Ratti discloses an aerial vehicle kit (Abstract and FIGS. 1 and 5) comprising:
	(a) a hull (105); 
(b) two or more modular wing units (110/1145), each modular wing unit comprising: 
(i) an actuator (1145); and 
(ii) a wing (110) configured to be actuated by the actuator (1145) in a flapping motion to propel the hull (paras. [0157] and [0175]); and 
(c) a flight controller (120) configured to individually control the actuator (1145) of each of the two or more modular wing units (paras. [0126]-[0127], [0147]-[0148], [0151], [0211] and [0260]); 3U.S. Serial No. 17/072,488WSGR Reference No. 52945-705.201 Preliminary Amendment 
wherein the two or more modular wing units are configured to releasably and operably couple to the hull (paras. [0034]-[0035] and [0132]; with the consideration of the aerial vehicle being modular in nature, each modular wing unit must be releasably and operably coupled to the hull 105 as seen in FIGS. 1, 4, 5 and 8).
26.	Regarding Claim 46, Ratti discloses the kit of claim 45, wherein each of the two or more modular wing units is pivotable about the hull (paras. [0020]-[0021], [0026] and [0124]).
27.	Regarding Claim 47, Ratti discloses the kit of claim 45, wherein the two or more modular wing units are configured to releasably and operably couple to a top portion, a bottom portion, a front portion, a rear portion, a side portion, or any combination thereof of the hull (FIGS. 1 and 4-5).
28.	Regarding Claim 49, Ratti discloses the kit of claim 45, wherein the two or more modular wing units are configured to releasably and operably couple to the hull without the use of tools (the modular wing units 110/1145 are capable of performing the function of being coupled to the hull in any amount of time, including less than 10 minutes).
29.	Regarding Claim 51, Ratti discloses the kit of claim 45, wherein the actuator is configured to individually actuate and controls only one single wing (paras. [0126]-[0127], [0147]-[0148], [0151], [0211] and [0260]).
30.	Regarding Claim 58, Ratti discloses the kit of claim 45, wherein the flapping motion is at or near a resonance frequency of the single wing (paras. [0024], [0080], [0195]-[0196] and FIG. 33).
31.	Regarding Claim 62, Ratti discloses the kit of claim 45, wherein the modular wing unit further comprises an energy recovery unit coupled to the actuator, the single wing, or both (paras. [0128]-[0129], [0131] [0165], [0168], [0171]; energy recovery units such as spring 405 as well as spring 1505 as seen in FIG. 15).
32.	Regarding Claim 63, Ratti discloses the kit of claim 62, wherein the energy recovery unit is configured to impart a returning force on the single wing towards a center point of the flapping motion (para. [0131]; spring 405 coupled the wing 110 and engaging spar 305 of the wing 110 is configured to impart a returning force on wing 110 towards a center port of the flapping motion at least based on the engagement of spring 405 with spar 305 which extends the length of the wing 110 as well as springs by definition are capable of imparting a return force once a spring is compressed or returned back to its original form).
33.	Regarding Claim 65, Ratti discloses the kit of claim 45, further comprising a controller configured to direct the actuator of each of the two or more modular units (paras. [0126]-[0127], [0147]-[0148], [0151], [0211] and [0260]; controller 120 configured to direct the actuator 1145 of each of the modular units).
34.	Regarding Claim 66, Ratti discloses the kit of claim 45, wherein the flight controller is configured to individually control the motors of the two or more modular wing units in:
(a) an in-phase wing flapping mode; 
(b) an out-of-phase wing flapping mode; 
(c) a sequential wing flapping mode; 
(d) a periodic in-phase and out-of-phase flapping mode; or 
(e) any combination thereof (paras. [0023], [0126]- [0127], [0148]; controller 120 is configured to individually control motors 1145 of the modular wing units in all wing flapping modes).



Claim Rejections - 35 USC § 103
35.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

36.	Claim(s) 26 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratti et al. (US 20130320133 A1).
37.	Regarding Claim 26, Ratti discloses the aerial vehicle of claim 23. 
	Ratti is silent regarding coupling without the use of tools.
	The examiner takes Official Notice that coupling aerial vehicle component without the use of tools are well-known in the art.
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have coupled the modular wing units to the hull as the examiner takes office notice that coupling without the use of tools are well-known in the art, for the predictable advantage of both enhancing and simplifying the usability, storability, reparability, manufacturing, assembly and disassembly of an aerial vehicle. 
38.	Regarding Claim 48, Ratti discloses the kit of claim 45.
	Ratti is silent regarding coupling the modular wings to the hull without the use of tools.
	The examiner takes Official Notice that coupling aerial vehicle component without the use of tools are well-known in the art.
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have coupled the modular wing units to the hull as the examiner takes office notice that coupling without the use of tools are well-known in the art, for the predictable advantage of both enhancing and simplifying the usability, storability, reparability, manufacturing, assembly and disassembly of an aerial vehicle. 

















Prior Art
The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
Martinelli et al. (US 2010/0308159 A1), Smith (US 2001/0019088 A1), Smith (US 6206324 B1), Smith (US 6565039 B2), Smith (US 6783097 B1), Therriault (US 6227483 B1) and Doman et al. (US 8700233 B1) disclose aerial vehicles with flapping wings and respective actuators. 
Rogers (US 9347233 B2), Pantev (US 9297169 B2), Rowan (US 8561358 B2), Couture (US 8453395 B2) and Gilsdorf (US 7131230 B2) discloses kits. 

Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.Y.S./Examiner, Art Unit 3642                                                                                                                                                                                                       
	
	
	
	

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642